Case 3:21-cv-00435-TAD-KDM Document 10 Filed 05/27/21 Page 1 of 2 PageID #: 68




                                 UNITED STATES DISTRICT COURT

                                WESTERN DISTRICT OF LOUISIANA

                                          MONROE DIVISION


 LONNIE FRAZIER JR                                       CASE NO. 3:21-CV-00435

 VERSUS                                                  JUDGE TERRY A. DOUGHTY

 LOUISIANA STATE POLICE ET AL                            MAG. JUDGE KAYLA D. MCCLUSKY



                                         JUDGMENT

         The Report and Recommendation of the Magistrate Judge [Doc. No. 7] having been

 considered, together with the written objections [Doc. No. 8] thereto filed with this Court, and,

 after a de novo review of the record, finding that the Magistrate Judge's Report and

 Recommendation is correct,

         IT IS ORDERED, ADJUDGED, AND DECREED that Defendants’ motion [Doc. No. 3]

 is GRANTED and Plaintiff’s claims against the State of Louisiana, Office of the State Police, and

 State Police Troop F are DISMISSED WITHOUT PREJUDICE for lack of subject matter

 jurisdiction.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Mr. Swift’s motion

 to dismiss for failure to state a claim [Doc. No. 6] is GRANTED and all federal claims against

 Rickey K. Swift are DISMISSED WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court declines to

 exercise supplemental jurisdiction over Plaintiff’s state law claims against Rickey K. Swift, and those

 claims are also DISMISSED WITHOUT PREJUDICE.
Case 3:21-cv-00435-TAD-KDM Document 10 Filed 05/27/21 Page 2 of 2 PageID #: 69




      Monroe, Louisiana, this 27th day of May, 2021.




                                                            Terry A. Doughty
                                                       United States District Judge
